955 So.2d 670 (2007)
Pamela WARREN, Theresa Rene Warren and Sarah Warren Jimenez
v.
LOUISIANA MEDICAL MUTUAL INSURANCE COMPANY, Jeffrey A. Lamp, M.D., Robyn B. Germany, M.D., Sandra Moody, NP-C, and Family Health of Louisiana, Inc.
No. 2007-CC-0492.
Supreme Court of Louisiana.
April 27, 2007.
*671 In re Louisiana Medical Mutual Insurance Co. et al.; Lamp, Jeffrey A.M.D.; Germany, Robyn B.M.D.; Moody, Sandra NP-C; Family Health of Louisiana Inc.;  Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. B, No. 501,839; to the Court of Appeal, First Circuit, No. 2006 CW 0412R.
Granted.